Citation Nr: 1548504	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.  

2. Entitlement to a rating in excess of 30 percent for migraine headaches.

3. Entitlement to a rating in excess of 10 percent for pain disorder associated with migraine headaches.

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, to specifically include lacerations of the bowel, claimed to have resulted from VA surgical treatment in February 2012.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1954 to March 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) and an August 2013 rating decision by the Lincoln, Nebraska RO.  The April 2010 rating decision found new and material evidence had not been received to reopen a claim of service-connection for a left knee disability, denied a rating in excess of 30 percent for migraines (previously diagnosed as conversion reaction), and granted a separate 10 percent rating for pain disorder secondary to service-connected migraines.  The August 2013 rating decision denied compensation under 38 U.S.C.A. § 1151 for laceration of the bowel.  The Veteran's claims file is now in the jurisdiction of the Waco, Texas RO.  The Veteran requested a hearing with a Decision Review Officer with regard to his § 1151 claim, but withdrew such hearing request in February 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, to include lacerations of the bowel due to VA treatment, and seeking increased ratings for a variously diagnosed migraine headache disability and a psychiatric disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 




FINDINGS OF FACT

1. An unappealed June 1956 rating decision denied the Veteran service connection for a left knee disability based essentially on a finding that such disability was not manifested in (and is unrelated to) his service; an unappealed February 1995 decisional letter continued the denial, advising the Veteran that new and material evidence had not been received.

2. Evidence received since the February 1995 decisional letter does not tend to relate the Veteran's current left knee disability to service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a left knee disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the left knee claim.  By correspondence dated in January 2010 and a February 2010 (which amended the prior letter by providing additional notice as to what constitutes new and material evidence), VA notified the Veteran of the information needed to substantiate and complete his left knee claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards. He was also provided the notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination or secure a medical opinion with respect to the left knee claim.  However, in a claim to reopen the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until/unless new and material evidence is received.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Veteran filed a claim of service connection for a left knee disability in March 1956.  On May 1956 VA examination report, internal derangement of the left knee was diagnosed.  

A June 1956 rating decision denied the Veteran service connection for a left knee disability based essentially on a finding that such disability was not manifested in (and was unrelated to) service.  The Veteran did not appeal the June 1956 decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105.  

An August 1956 VA treatment note indicates the Veteran complained his left knee locked.  

A May 1961 VA examination report notes the Veteran complained that his knees gave way and locked at times.  A Medical Certificate and History submitted in June 1980 indicates he requested to be hospitalized, in part, due to knee pain.  The specific knee was not indicated.  VA treatment records show he underwent an arthroscopic debridement of his left knee in January 1993 after left knee degenerative arthritis and a meniscal tear were diagnosed.  He had reported having left knee pain for 30 years. 

In a January 1994 claim, the Veteran requested reevaluation for a knee condition.

A July 1994 VA psychiatric examination report notes the Veteran complained of occasional left knee pain, but reported it no longer locked or gave way.

A July 1994 letter informed him that service connection for a knee disability had been previously denied and that if new and material evidence was not received within 60 days, his claim would be denied.

In an August 1994 letter, the Veteran indicated he was filing a notice of disagreement with the July 1994 letter, apparently believing it had denied his claim.  

A February 1995 decisional letter declined to reopen the Veteran's previously denied claim, finding he had not submitted new and material evidence.

The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105.  

In a December 2009 claim, the Veteran noted he had previously been denied service connection for a left knee disability, but reported he injured his knee while training at Fort Sam Houston in Texas between May 1954 and September 1954 and asserted his STRs should show evidence of the injury.

In his May 2011 notice of disagreement, the Veteran asserted his left knee arthritis was due to his reported injury in-service. 

VA treatment records show the Veteran continued to complain of left knee pain.  An August 2013 VA orthopedic consultation record notes he believed he injured his left knee while on active duty.

The Board notes that in his January 2014 appellate brief, the Veteran's attorney did not provide argument regarding whether new and material evidence had been received to reopen the left knee claim and, in fact, did not include the issue on the list of issues on appeal before the Board.  However, the appeal in the matter is not in fact shown to have been withdrawn.    

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The pertinent evidence of record in June 1956 consisted of the Veteran's DD 214, his STRs, a May 1956 VA examination report, his lay assertions, and VA treatment records.  

Evidence received since the June 1956 rating decision includes VA treatment records and VA examination reports showing the Veteran made left knee complaints and related them to service and assertions from the Veteran that an in-service injury caused his current left knee disability.  

To the extent that the Veteran again asserts he injured his knee in service, these assertions are not new, as he made such assertions prior to the June 1956 rating decision.  The VA treatment records subsequent to June 1956 were not of record at the time of that decision and are, therefore, new.  However, while such records note the Veteran's left knee complaints and assertions he injured his knee in service, they do not include a medical opinion that relates his left knee disability to his service or any other probative evidence that does so.  

The Veteran's claim of service connection for a left knee disability was denied based essentially on a finding that such disability did not manifest in, and was not causally related to, his service.  Consequently, for new evidence to be material, it must tend to relate the Veteran's left knee disability to his service.

While the VA records are new evidence (in that they were not previously associated with the record), they are not material evidence.  They do not show or suggest that the Veteran's left knee disability is causally related to his service.  Therefore, the additional records received do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material. Accordingly, the Board finds that new and material evidence has not been received, and the claim of service connection for a left knee disability may not be reopened.


ORDER

The appeal to reopen the claim of service connection for a left knee disability is denied.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for additional disability, specifically including lacerations of the bowel, claimed to have resulted from VA surgical treatment in February 2012.

VA treatment records show that on February 14, 2012 the Veteran underwent a prostatectomy at a VA facility.  A February 15, 2012 VA surgery note indicates he had a bilious output from a surgical drain.  It was speculated that he had a bowel injury and an exploratory surgery was scheduled for the next day.  A February 16, 2012 VA surgery attending operative note notes two bowel perforations, one large and one small, were found.

The contentions and the evidence raise critical medical questions that must be addressed with competent medical evidence to allow for an informed appellate review of this issue.  In an August 2013 opinion, a VA examiner indicated he had reviewed the Veteran's claims file and medical records and opined he could not "find any evidence of negligence, carelessness, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in providing" the Veteran with his prostatectomy.  He explained the complications encountered during the normally routine prostatectomy were not predictable, as the surgical teams did not expect to find the severe level of diseased adhesions and other findings mentioned by the urologist as noted within the abdomen.  He noted dense adhesions, large amounts of scar tissue from previous surgeries, a large adenoma of the prostate, and a very friable bladder were encountered upon entering the abdomen, and that such issues cannot be predicted until the operative procedure begins and the area in question is explored.  He noted the peritoneum was inadvertently entered, but such injuries can occur easily despite the level of experience of a surgeon, especially with the level of advanced adhesions the Veteran had.  He also opined there was no evidence to suggest aggravation.  He opined the care to Veteran was exemplary. The opinion, as written, is unclear and does not address whether the bowel lacerations themselves were reasonably foreseeable consequences of the surgery, and the Board finds it inadequate for rating purposes.  Notably, the examiner, appears to indicate the VA treatment providers were not prepared to handle the complications encountered during what they expected to be a simple prostatectomy, suggesting such complications were not reasonably foreseeable and caused the bowel lacerations, but clarification is needed.  Consequently, development for a further, adequate, medical opinion is necessary.

VA treatment records associated with the Veteran's record do not include the February 14, 2012 prostatectomy operative report.  Additionally, a February 2, 2012 informed consent note indicates he signed a consent form, but it does not appear the full consent document is associated with the record.  It was noted to be available in the Vista imaging system.  Such records are evidence pertinent (perhaps critical) to the medical questions raised and must be secured.  

The Veteran also seeks increased ratings for his disabilities rated as migraines and as a  psychiatric disability (pain disorder).  As of now, he has established service connection for, in pertinent part, a psychiatric disability characterized as migraine headaches, rated by analogy to migraines, and for another psychiatric disability, characterized as pain disorder associated with migraine headaches, rated under the criteria for rating psychiatric disabilities.  The disability picture is complicated by the fact that instead of diagnosing pain disorder, a private provider, whose June 2014 opinion was submitted in support of the Veteran's claim in October 2015, diagnosed mood disorder, which is not service-connected.  Consequently, for a proper consideration of the Veteran's claims, his current psychiatric and physical symptoms must be ascertained, and it must be determined whether the symptoms are manifestations of the service-connected migraine headaches or the pain disorder (or the nonservice-connected mood disorder).  Notably, any symptoms attributed solely to a mood disorder would not be for consideration in rating the Veteran's service-connected disabilities (unless he establishes service connection for a mood disorder or that an already service connected disability should be characterized as a mood disorder or that such disability encompasses a mood disorder).  

Furthermore, regarding the two psychiatric disability entities that are service-connected, it appears that there may be symptoms which may be attributable to each diagnosis.  Rating the same manifestation under separate diagnoses is prohibited under 38 C.F.R. § 4.14.  Consideration must be given to ensuring that all manifestations of the Veteran's service-connected disabilities are considered in rating the disabilities (but that no manifestation is considered in multiple ratings).

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for exhaustive development to secure for the record complete clinical records of any (and all) treatment the Veteran received at the VA North Texas Health Care System related to his February 2012 prostatectomy (to include the full informed consent document and the February 14, 2012 prostatectomy operative report) and to secure for association with the record updated records of all VA treatment the Veteran has received for his variously diagnosed migraines and psychiatric disability manifested by headaches from July 2013 to the present (to specifically include treatment at the Dallas, Texas VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.  The scope of the search must be noted in the record.

2. After the above development is completed, the AOJ should secure an advisory medical opinion by an appropriate physician/surgeon to address the medical questions presented in connection with the Veteran's claim seeking compensation under 38 U.S.C.A. § 1151 for additional disability, specifically including lacerations of the bowel, claimed to have resulted from VA surgical treatment in February 2012.  The Veteran's entire record (to include this remand and all of his pertinent VA treatment records) must be reviewed by the consulting provider.  Upon review of the record, the physician should provide opinions that respond to the following:

(a)	Please identify (by diagnosis and symptoms) any (and all) additional disability found following the Veteran's February 2012 prostatectomy, to specifically include the identified bowel lacerations.
(b)	Is any additional bowel disability, to specifically include the lacerations, shown to be a result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA in connection with the VA medical and surgical treatment provided to the Veteran in February 2012?  If so, please identify all such pathology and symptoms.  The explanation of rationale for the response to this question should address the standard of care the Veteran received.  Comment regarding whether all possible complicating factors found should have been anticipated.  

(c)	If the response to (b) is no, please opine further whether or not any additional disability shown following the February 2012 surgery is due to an event not reasonably foreseeable.  Please discuss the August 2013 VA opinion described above, which appears to indicate the VA treatment providers were not prepared to handle the complications encountered during what they expected to be a simple prostatectomy.  

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data.

3. The AOJ should also arrange for the Veteran to be examined by a neuropsychiatrist to determine the nature and severity of his variously diagnosed migraines and psychiatric disability manifested by headaches.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran, and review of the record, the examiner should provide opinions that respond to the following:

(a) Please reconcile the Veteran's psychiatric/neurological diagnoses.  Specifically, is one of his service-connected psychiatric disability entities ((i) migraine headaches and (ii) pain disorder associated with migraine headaches) mischaracterized and more properly diagnosed as mood disorder?  The examiner must explain the rationale for all opinions, to include comment on the June 2014 private opinion submitted on behalf of the Veteran (expressing agreement or disagreement with the opinion, and explaining the rationale for the agreement/disagreement).

(b) The examiner should then identify the symptoms and related impairment shown by the record and found on examination that are: a) attributable solely to the service-connected disability migraine headaches; b) attributable solely to the service-connected pain disorder; and c) attributable to either the migraine headaches or the pain disorder.  Regarding each manifestation attributable to either migraine or pain disorder/psychiatric disability, please opine which aspect of the disability predominates (as they cannot be considered twice).  [If s service-connected disability entity is found to be more properly diagnosed as mood disorder, the examiner should identify the symptoms and related impairment attributable to such disability].  

4. The AOJ should then review the entire record and readjudicate the claims on appeal.  The AOJ should clearly explain the bases for the ratings assigned, identifying the entity to which overlapping manifestations are attributed.  If a service-connected disability entity is determined to have been misdiagnosed (i.e., another diagnosis is more appropriate), the readjudication should resolve the matter/correct the characterization.  The AOJ should specifically indicate whether a mood disorder is encompassed by a service-connected psychiatric disability entity.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


